Title: To James Madison from Thomas Appleton, 8 September 1802 (Abstract)
From: Appleton, Thomas
To: Madison, James


8 September 1802, Leghorn. “The unhappy situation to which the ships of the UStates are exposed in these seas, has put a stop to almost all our Commerce with this place for the last month.” Forwards letters from Captain Murray of the Constellation to the secretary of the navy and dispatches from Cathcart and refers JM to them for the “actual position” of the U.S. with Tripoli. “The Affairs of Italy have experienced no essential change of late whatsoever. The King with all his family are now here in order to embark … to Barcelona to be present at the Nuptials—the health of his Majesty is beyond example wretched having been seized with two epileptic fits in as many days. It is in truth difficult to Conceive that an object of no greater magnitude, than being a witness to a Ceremony of marriage, should be sufficient to induce him to leave his Kingdom, if he Considers the present unstable foundation of most of the governments of Italy.” The British continue to garrison Malta and Alexandria. Asks JM to accept a small bust of General Washington. “It was made by my directions at Volterra, the only place where the stone is found.… The smallness of the intrinsic value, will I presume, do away the Necessity of further apologizing for the liberty I have taken. It is contained in a small box and addressed to the Care of the Naval Officer at New-York.”
 

   
   RC (DNA: RG 59, CD, Leghorn, vol. 1). 3 pp.; docketed by Brent.



   
   A full transcription of this document has been added to the digital edition.

